OPINION
PER CURIAM.
Appellant Morrison has appealed from a lower court order refusing relief on his application for post-conviction relief. Alaska R.Crim.Proc. 35(b). He urges that he was denied the effective assistance of counsel. Our view of the record shows that Morrison’s trial counsel possessed and utilized the customary skill and knowledge of attorneys fairly skilled in the criminal law. Risher v. State, Opinion No. 1053, 523 P.2d 421 (Alaska 1974). We have considered Morrison’s other claims of error and have determined that they are without merit.
Affirmed.